Luke, J.
1. In a prosecution of a father for the offense of abandoning his minor child and leaving it in a dependent condition, the venue of the offense is in the county where the state of the child’s dependency upon others began on account of the father’s failure to support the child. Cleveland v. State, 7 Ga. App. 622 (67 S. E. 696), and cases cited.
2. The evidence in this case authorized the verdict. There was no error in the rulings complained of, nor in refusing to charge as requested. The charge of the court, was fair to the defendant, and the excerpts eompláined of were not error. The defendant has had a legal trial, and it was not error, for any reason assigned, to overrule .the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.